Gbeesbaum, J. (concurring).
Plaintiff testified that, on March 23, 1907, the defendants renewed for another year their contract which was expiring that day.
It is obvious that it was not agreed that the old contract was to be deemed terminated before March twenty-third, but that the new agreement of employment for one year was *190to begin subsequently to March twenty-third, a circumstance that brings the case within the Statute of Frauds and precludes a recovery.
I concur in a reversal.
Judgment reversed and new trial ordered, with costs to appellants to abide event.